Citation Nr: 0512209	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  04-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral shoulder 
disorders to include residuals of a left shoulder injury.

3.  Entitlement to service connection for bilateral leg 
disorder(s) to include residuals of leg injury(ies).

4.  Entitlement to service connection for a low back disorder 
to include residuals of a lumbar spine injury.

5.  Entitlement to service connection for bilateral defective 
hearing.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an increased (compensable) evaluation for 
service-connected scar of the left leg.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
September 1945.  The veteran was born in 1920 and is now 85 
years of age.

The veteran has long had service connection for fracture of 
the right index finger with limitation of motion [but absent 
mention of deformity]; scar from a lacerated wound on the 
leg; sinusitis; and recurrent right inguinal hernia for which 
he had surgery in service.

This appeal to the Board of Veterans Appeals (the Board ) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's available service records are somewhat limited.  

On the entrance examination, hearing acuity was 20/20; 
audiometry was not undertaken.  In September 1940, he was 
seen with complaints of headaches which persisted and became 
more severe.  He had also developed a dizziness and was 
feeling weak.  His left arm was sore.  He reported having had 
a mastoidectomy prior to service in 1932, and just had had an 
immunization.

One service notation from May 1943 was that he had 
experienced pain in "back and front of head".  Another May 
1943 notation was that he had developed sand fly fever in 
line of duty.  (emphasis added)

Documentation is also of record from original clinical 
reports that the veteran was involved in a command car 
accident while in France with a fighter squadron in November-
December 1944.  The limited records show that he was seen for 
moderately severe lacerated wound on the left leg and 
abrasions of moderately severe nature on the left thigh.  An 
X-ray report from September 1945 noted the presence of an 
unusual bony hook-life projection extending posteriorly from 
the base of the distal phalanx with a faint fracture line 
going through that projection. 

The veteran's discharge documentation reflects that he was an 
airplane armorer and had qualified for the AAF Technician 
Badge in May 1944.  He had served in Tunisia, Sicily, Naples-
Foggia, Rome-Arno, Central Europe, Northern and Southern 
France, Rhineland; had served in Egypt; had some 2 years, 5 
months and 27 days of foreign service; and had been awarded 
the Distinguished Unit Badge with 1 Oak Leaf Cluster and the 
Middle Eastern Service Medal with 8 Bronze Stars.

Additional discharge information cited that he had been to 
armament school, and as an armorer, he "inspected, 
maintained, and repaired bomb racks, gun sights, bore sights, 
and 50 caliber machine guns.  Loaded bombs and ammunition on 
aircraft.  Installed armaments. Made part replacements.  
Fuzed (sic) bombs".  He was discharged as a technical 
sergeant with the 315th Fighter Squadron. 

On VA examination in August 1946, in additional to hernia 
surgery residuals, the veteran was noted to have deformity of 
the distal phalanx of the right index finger with partial 
posterior angulation of the interphalangeal joint.  This was 
said to be a residual of the fracture sustained while in 
service.  His hearing was said to be "normal" but neither 
verbal nor audiometric testing was undertaken.  The examiner 
also noted that there was also a small scar on the anterior 
surface of the middle third of the left leg as a result of 
the auto accident in France in 1945.  All of these findings 
were noted in the diagnoses.

Numerous letters were received from former service comrades 
who recalled the veteran being treated for a number of 
problems, including involving his sinuses, while they were in 
Corsica.  One of these was the unit's medical officer.  

In a document dated in February 1947, the veteran referred to 
having developed headaches in service which were now badly 
incapacitating him.

A physician, JJDV, M.D., reported in February 1948, that he 
had seen the veteran for severe headaches.  He also noted 
that  "from a psychiatric standpoint, he is nervous, has 
insomnia, poor bowel function, anorexia and noise 
sensitivity".  He diagnosed "anxiety type neurosis, 
moderate, manifested by noise sensitivity, vasomotor 
instability and headache".  (emphasis added).  

A statement dated in March 1948 was received from JDB, M.D., 
to the effect that he had seen the veteran with pain 
involving the left leg and weakness in the left knee.  The 
veteran had given a history of having been in a command car 
accident when it overturned; that he injured his left leg, 
sustaining a laceration over the leg and a sprain of the left 
knee.  He had been taken to a local French hospital and then 
to the American hospital in Paris for care.  Since then, he 
said the leg had buckled under him.  Examination showed no 
swelling or effusion.  He did not walk with a limp.  No 
specific orthopedic disability could be identified.

In a letter in April 1948, the RO informed the veteran that 
his sinus, mastoid and nervous conditions were not incurred 
in service.  

In correspondence in July 1948, the former squadron 
physician, RML, M.D., who had been named by the aforecited 
affiants as the physician for their unit, wrote that the 
veteran had been a member of his unit; that he had been 
squadron and later group surgeon; and that he had treated the 
veteran for sinusitis.  He opined that since he had not been 
hospitalized, and given the circumstances of the wartime 
situation, records might not be available.  

A private treatment record in the file from April 1949 
reflects that the veteran had been hit behind the right ear 
and experienced clicking when he swallowed and some 
impairment in his hearing.  No pathology was appreciated on 
examination, and no audiometric evaluation is of record, 
however.  (emphasis added)

On VA examination in December 1951, the veteran was 
complaining of left leg problems at the site of the scar.  He 
also had scar and deformity of the right index finger.  The 
examiner found no specific abnormalities and the scar was not 
itself symptomatic.

On VA examination in April 1952, the veteran was noted to 
have headaches all of the time and sinus draining.  He was 
said to be nervous all of the time when the headache came on 
from sinus trouble.  (emphasis added).

Extensive recent private treatment records are in the file 
from the High Desert Medical Group relating to the veteran's 
current complaints.  Unfortunately, while there are indeed 
left leg symptoms and other problems, there are no definitive 
diagnoses or opinions which do or do not serve to associate 
current problems with alleged incidents in service.  And 
there is no clinical information as to the nature of current 
hearing loss or tinnitus or a psychiatric diagnosis.

In a VA Form 21-4138, dated in July 2003, the veteran 
discussed his service in detail.  He has also reiterated and 
expanded thereon in his Substantive Appeal, a VA Form 9, 
dated in January 2004.  And the veteran has provided a 
lengthy written description of his inservice experiences, 
dated in June 2004.  These documents are of record.  While 
his recollections may not be entirely accurate in all the 
details provided, clinically his alleged inservice incidents 
and symptoms are generally consistent with the available 
documentation thereof.  These documents provide helpful 
insights and to a great extent, the Board finds them 
credible.

The veteran was recently scheduled for a VA examination but 
was unable to report. 

In the aforementioned letter of June 2004, the veteran says 
as follows:

Recently, I received a letter from the VA 
that stated I was to go to Bakersfield 
for an examination.  Since I am unable to 
drive that distance because of my various 
health problems, and have no one to take 
me, I contacted VA via telephone.  After 
explaining my dilemma, the person I spoke 
with also agreed that I was unable to 
make this trip.  I asked for a physical 
exam with the Sepulveda VA and initially 
did not get any reply for a change of 
venue from Bakersfield, CA.  I do not 
understand why I cannot be seen by the VA 
in Sepulveda, CA, where I would be able 
to have transportation provided for me? 
They offer a vanpool service to and from 
the city in which I reside.  Have I not 
suffered enough?...

The Board would note that for an octogenarian combat veteran 
to receive a VA examination at a location that is as 
reasonably accessible to him as possible, is an entirely 
reasonable request.

Finally, although the RO has communicated on several 
occasions with the veteran, it is unclear that he understands 
what evidence is required to support an allegation of 
chronicity from service to present, as well as a nexus 
between current disabilities and inservice occurrences.  
Under revised regulations including VCAA, the veteran must be 
fully informed in that regard, to include an understanding of 
what is required as well as who is responsible for obtaining 
what evidence, and that VA is obliged to assist him as 
necessary.

Also, while the issue #7 reflects an increased rating 
question, and of course this includes the nature of current 
scarring, the real issue at hand is the relationship between 
the trauma that caused the disability for which he already 
has service connection and any current, more severe, 
particularly vascular, orthopedic or neurological, disability 
in that extremity.  This had not been addressed by the 
clinical information at hand.

Accordingly, for both procedural and substantive reasons, 
unfortunately the Board has no option but to delay the case a 
bit longer by remanding it for necessary development.  

The Board would also note that although there has been no 
formal written request or motion to advance the case on the 
docket by either the veteran or his representative, the 
veteran's age adds to the requirement that this be done as 
expeditiously as possible. 

The case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

If there is any additional clinical 
information available from physicians who 
have seen him for his alleged 
disabilities from service to date, he 
should identify these records, and either 
obtain them himself, or provide release 
so that VARO may do so, and add them to 
the claims file.  

If any of his care-givers in the interim 
have opined as to the etiology of post-
service problems, it would be helpful if 
these opinions were included.

2.  The veteran should be scheduled for a 
VA examination at the Sepulveda, VA 
facility by physicians with expertise in 
pertinent specialties to determine the 
nature of all of his current 
disabilities.  

The claims file including all collected 
evidence, and a copy of this remand, must 
be made available prior to the 
examinations.

Specifically, written answers should be 
provided for the following: (a) what are 
the veteran's current disabilities; (b) 
assuming, for argument sake, the 
allegations of his inservice incidents to 
include back, shoulders and legs, and 
other trauma in the command car accident, 
plus the documented inservice information 
in the file (and as delineated herein), 
is it at least as likely as not that the 
current disabilities are a result of 
anything of service origin, and if not, 
explain in detail; (c) What is the 
current status of his hearing loss and 
tinnitus, and can this be distinguished 
from inservice noise exposure; (d) What 
is the veteran's current psychiatric 
diagnosis, and can this be distinguished 
from either service or service-connected 
disabilities, and/or the neuroses 
diagnoses shortly thereafter; (e) what is 
the relationship between the veteran's 
leg injuries in service and his current 
leg difficulties.  

3.  The case should then be reviewed by 
the RO and if the decision remains 
unsatisfactory to the veteran, a SSOC 
should be prepared and he and his 
representative should be given the chance 
to respond.  

The case should then be returned to the 
Board for further appellate review.  

The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


